DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases that can be included, i.e. “The invention relates to” and “of the invention”.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Claims 14 and 15 recite the term “it” which is not clear. The term appears to represent numerous components in the present claimed invention. Applicants should clearly define the term “it” or delete “characterized in that it”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “up to 15 carbon atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) MPEP 2173.05(c).
Claim 1 also recites “branched…alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 12 carbon atoms”. However, these radicals must have at least 2 carbon atoms.
Claims 2-10, 12, 14, and 15 are rejected because they depend from rejected based claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “Process for preparing compounds of the formula I according to claim 1, characterized in that a compound of the formula II 
    PNG
    media_image1.png
    105
    448
    media_image1.png
    Greyscale
”. However, claim 1 defines Z1 as “as single bond, -CF2O-, -OCF2-, -CF2S-, -SCF2-, -CH2CH2-, -CF2CF2-, -CF2CH2-, -CH2CF2-, -CHF-CHF-, -C(O)O-, -OC(O)-, -CH2O-, -OCH2-, -CH2S-, -SCH2-, -CF=CH-, -CH=CF-, -CF=CF-, -CH=CH- or -C≡C-“. Therefore, the compound of formula II cannot make the compounds of formula I when Z1 is any group other than a single bond.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, a Notice of Allowance was mailed January, 27, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. 2018/0208845).
claim 15) in Example 10 comprising liquid crystal composition 10 (claim 14) [0067]:

    PNG
    media_image2.png
    254
    385
    media_image2.png
    Greyscale
 [0061] wherein compound DFDB(S)F-H(5)1O-O2 is equivalent to formula I of instant claims 1-5, 7, and 9 when 
    PNG
    media_image3.png
    88
    125
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    54
    82
    media_image4.png
    Greyscale
, Z1 is –CH2O-, Y2 and Y2 are F, W is –S-, n is 0, and R2 is ethoxy. Wang et al. also teaches the following compound I22:

    PNG
    media_image5.png
    97
    319
    media_image5.png
    Greyscale
 [0011] wherein alkyl represents a linear alkyl having a carbon atom number of 1-5 [0012] which is equivalent to formula I of instant claims 1-5, 7, and 8 when 
    PNG
    media_image3.png
    88
    125
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    54
    82
    media_image4.png
    Greyscale
, Z1 is –CH2O-, Y2 

    PNG
    media_image6.png
    97
    292
    media_image6.png
    Greyscale
[0011] which is equivalent to formula I of instant claims 1-5, 7, and 10, specifically formula I-2 of instant claim 6 when 
    PNG
    media_image3.png
    88
    125
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    54
    82
    media_image4.png
    Greyscale
, and R2 is F.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takata (U.S. 2020/0032143), Li et al. (U.S. 2018/0112132), and Meng et al. (U.S. 2018/0320071) anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/Examiner, Art Unit 1722                      


/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722